Appeal by defendants from an order of the Appellate Term of the Supreme Court, for the Second and Eleventh Judicial Districts, dated January 17, 1979, which reversed an order of the Civil Court of the City of New York, Kings County, entered February 13, 1978, which granted defendants’ motion for summary judgment dismissing plaintiff’s complaint, and denied said motion. Order affirmed on the memorandum decision of the Appellate Term, with $50 costs and disbursements. Damiani, J. P., Cohalan, Margett and O’Connor, JJ., concur.